DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yu et al. US 2021/0211048 in view of Tanabe et al. US 2014/0239925.
	Regarding Claim 1, Yu teaches (Figures 4-7) an adaptive slope compensation circuit (Fig. 4 with 413), in a current-mode controlled DC-DC switching converter (Fig. See fig. 4), comprising: a compensation ramp (Vramp), comprising two or more zones (See Figure 7-8 the rising and falling of the ramps), with each zone having a distinct slope value (See fig. 7-8 each ramp has a different slope), configured to be responsive to a duty cycle (See fig. 6 with PWM signal), and configured to maintain a maximum ramp current contribution for all values of an output voltage at an end of a switching period (see Fig. 7-8 and is limited by Vcom), or for on times greater than 50% of a total switching cycle time, a resulting offset from said compensation ramp is constant. (For example: Par. 107-117 and 133-143 )
		YU does not teach wherein a clock in anti-phase with the main clock is provided, to control switching of said compensation ramp.
	Tanabe teaches (Figures 3-4) wherein a clock in anti-phase (Pwm_d) with the main clock (pwm_d#) is provided, to control switching of said compensation ramp (Figure 4 with 62 and 81). (For example: Par. 25-34)

	Regarding Claims 2 and 11, Yu teaches (Figures 4-7) wherein each of said slope values is configured to vary based on said duty cycle (see fig. 6 and pwm signal). (For example: Par. 107-117 and 133-143 )
	Regarding Claims 6 and 14, Yu teaches (Figures 4-7)wherein said two or more zones (See figs. 7-8) comprise two zones to produce a final compensation ramp  (with the rising and falling edges). (For example: Par. 107-117 and 133-143 )
	Regarding Claims 7 and 15, Yu teaches (Figures 4-7) wherein said two or more zones comprise N zones to produce a final compensation ramp (see Figs. 7-8). (For example: Par. 107-117 and 133-143 )
	Regarding Claim 8, Yu teaches (Figures 4-7)wherein the DC-DC switching converter is a Buck switching converter (Fig. 4).
	Regarding Claim 9, Yu teaches (Figures 4-7)wherein the DC-DC switching converter is a Boost or other type of DC-DC switching converter (Fig. 4).
	Regarding Claim 10, Yu teaches (Figures 4-7) is the method claim of claim 1 which teaches the same or similar limitations as claim 1 (apparatus claim) and is rejected under the same grounds.


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2021/0211048 in view of Tanabe et al. US 2014/0239925 and further in view of  Wang et al. US 2013/0043856.
	Regarding Claim 5, Yu teaches (Figures 4-7) the circuit.
	Yu does not teach t wherein the slope value for a first zone and the slope value for a second zone are approximately the same for the duty cycle of about 50%.
	Wang teaches (Figures 1 and 10-16), wherein the slope value for a first zone and the slope value for a second zone are approximately the same for the duty cycle of about 50% (see Fig. 15a the two zones before and after 0.5*Ts). (For example: Par. 28, 80-83 and 102-103)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang to include wherein the slope value for a first zone and the slope value for a second zone are approximately the same for the duty cycle of about 50%, as taught by Wang, to improve slope compensation thereby reducing inaccurate compensation under certain operation conditions.  
Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
“…wherein the slope value for a first zone, for on times greater than 50% of the total switching cycle time (Tpd), is configured to decrease with increasing on time until, at an on time of 100% (Tpd), the slope value is approximately zero.”
Claims 4 and 13; prior art of record fails to disclose either by itself or in combination:  “… wherein the slope value for a second zone, for on times greater than 50% of the total switching cycle time (Tpd), is configured to decrease with decreasing on time until, at the duty cycle of 50%, the slope value is equal to a slope value used for a first zone.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838